DETAILED ACTION
	This Office action is responsive to communication received 11/05/2021 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 2, 4 and 14 remain pending.
Response to Arguments
	In the arguments received 11/05/2021, applicant requests that a response to the double patenting rejection be held in abeyance to assess the appropriateness of the rejection upon determination of allowable claims.  The applicant further contends that the prior art reference to Serrano (USPN 8,790,193) fails to show a land area height that is smaller than a recess height of adjacent recesses and that Serrano further fails to show upper and lower gripping edges being symmetrically arcuate. 
	IN RESPONSE:
In response to these arguments, and with respect to the rejection of the claims under the judicially created doctrine of obviousness-type double patenting, it is noted that a delay in the filing of a terminal disclaimer in response to a previous requirement in an Office action, as is the case here, is contrary to the rules of compact prosecution urged by the Office. Timely filing of a terminal disclaimer 1) helps to ensure that each terminal disclaimer may be reviewed for compliance with 35 U.S.C. §253 and 37 C.F.R. §1.321 and §3.73, 2) allows the applicant or patentee sufficient time to correct any informalities prior to a final rejection of the claims, 3) enables the recording of disclaimers and any associated fees to be handled in an efficient manner within the examining group and 4) provides the disclaimer data for printing to expedite the issuance of an allowed application.  Applicant’s cooperation is requested in properly addressing the obviousness-type double patenting rejection. 

FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4 and 14 STAND rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of USPN 9,943,735.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘735 patent are more specific than the instant claims and therefore encompass the limitations of the instant claims.  For example, the claims of the ‘735 patent further require “said land areas being spaced from one another along said midline by said recesses and each of said land areas having a size establishing a ball-contact area smaller along said midline than said non-ball-contact area of said recesses along said midline, each of said recesses being progressively smaller on said frontal face in proportion to each of said land areas being progressively larger on said frontal face outwardly away from said midline toward said heel and toward said toe respectively, and each of said land areas having a ball contact area greater than each of said non-ball-contact areas at said outward positions”.  The now-claimed symmetrically arcuate configurations of upper and lower gripping edges is encompassed by the language in claims 4-6 of the ‘735 patent.  Any further distinctions over the claimed limitations are deemed to be obvious variations in the wording or expressions used to characterize the land areas and recesses defined on the face. 
/
/
/
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 9, it is not clear how one should interpret “land area height” and “recess height”.  These terms do not appear in the specification.  Are these measurements of height being taken with respect to a height of the hitting area?
As to claim 1, line 14, “the hitting area” lacks proper antecedent basis. 
As to claim 2, line 3, “said ball contact areas” lacks proper antecedent basis. Note that claim 1 only sets forth “non-ball-contact areas” in line 7. 
As to claim 2, line 5, “said hitting area” lacks proper antecedent basis.  
As to claim 4, this claim shares the indefiniteness of claim 1. 
As to claim 14, lines 10-11, it is not clear how one should interpret “land area height” and “recess height”.  These terms do not appear in the specification.  Are these measurements of height being taken with respect to a height of the hitting area?

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification lacks proper antecedent basis for the phrases “land area height appearing in the specification is a mention of a height of the hitting area (see paragraph [0031]). 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 12A in Franklin;
Fig. 2 in Rife;
Figs. 2 and 19 in Willmott.
Conclusion
The examiner in charge of this application has been changed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711